Citation Nr: 0029986	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma due to mustard 
gas exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1995 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for asthma as a 
result of mustard gas exposure.  In June 1998, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for appellate 
consideration.  

Claims previously filed which sought entitlement to direct 
service connection for asthma have been denied by the Board 
in decisions dated in February 1948 and in February 1963.


FINDING OF FACT

The veteran has not provided evidence demonstrating an asthma 
disorder which is due to mustard gas exposure or otherwise 
related to active service.  


CONCLUSION OF LAW

No reasonable possibility exists that a medical examination 
will aid in the establishment of entitlement to service 
connection for asthma due to mustard gas exposure.  Floyd D. 
Spence National Defense Authorization Act for FY 2001, Pub. 
L. No. 106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has asthma as a result of 
exposure to mustard gas during his period of active service.  
Specifically, he maintains that he was exposed to mustard gas 
while fighting a chemical fire at an ammunition dump.  See VA 
Form 21-4138, Statement in Support of Claim, dated in October 
1995.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2000).  

Pursuant to 38 C.F.R. § 3.316 (2000), service connection may 
also be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute non-lymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316 (2000).

Prior to October 30, 2000, when a claimant had submitted a 
well grounded claim, VA had a duty to assist.  38 U.S.C.A. § 
5107(a) (West 1991).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Effective October 30, 2000, VA has a duty to assist the 
veteran in the development of his claim unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(a)).  The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis.  Karnas, supra.

Where there is a reasonable possibility of establishing a 
claim, the veteran's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) (West 1991) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
showing a reasonable possibility of establishing entitlement 
to service connection for asthma due to mustard gas exposure.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit, supra, at 93 (Court held that lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The veteran's service medical records are negative for 
respiratory problems during his period of service.  His May 
1946 separation examination revealed normal respiratory 
findings, including a negative chest X-ray.

An April 1947 VA examination revealed normal respiratory 
findings, although a history of attacks of shortness of 
breath while on active duty in the South Pacific was 
indicated.  

Private medical records, dated in March and December 1947, 
show that the veteran was treated for an "asmatic" 
condition and for wheezing rales of the bilateral lungs, 
respectively.

A letter from a private physician, dated in December 1961, 
indicates that the physician had treated the veteran for 
acute asthmatic bronchitis in October 1953.  

A report of VA examination conducted in May 1971 includes a 
diagnosis of asthmatic bronchitis, moderate to severe.  

In response to the RO's request for information regarding his 
alleged mustard gas exposure, the veteran provided 
information in March and May 1995, which indicated that he 
was assigned to the 9th Marine Ammo Co. in Beneka (Solomon 
Islands) in 1944 when he was exposed to fallout from a 
chemical fire at a mustard gas depot while acting in the 
capacity of a firefighter.  He added that his military 
records were recently declassified.  In October 1995, the 
veteran added that the ammunition dump which caught fire, and 
which he helped extinguish, contained mustard gas.  He noted 
that this event had not been classified until approximately 
1993.  

Service personnel records reveal that he participated in the 
consolidation of the Solomon Islands between February 1943 
and March 1945.  He is noted to have left from the Solomon 
Islands in December 1945 and arrived at Pearl Harbor in 
January 1946.  Other reports of record indicate that he was 
assigned to the 9th Marine Ammo Co. from June 1944 to January 
1946.

In the course of his November 1996 hearing at the RO, the 
veteran testified that he was exposed to mustard gas while 
serving on active duty in the Solomon Islands in 1944 or 
1945.  He testified that the exposure occurred when he fought 
a chemical fire at an ammunition dump, and that the chemicals 
involved included mustard gas.  He testified that he was 
involved in discarding the chemicals out in the ocean.  The 
veteran also testified that he had not been able to mention 
this incident in his earlier claims because it was classified 
information at that time.  He further indicated that he 
learned that the information concerning this incident has 
recently been declassified.

Subsequent to the Board's June 1998 remand, the RO conducted, 
in the opinion of the Board, an exhaustive attempt to locate 
records verifying the veteran's claimed inservice mustard gas 
exposure.  Review of records so obtained from this search is 
shown to include documents received from the National 
Archives and Records Administration (NARA) located in College 
Park, Maryland.  These records show that an Armed Forces 
Explosions Safety Board report, dated in December 1945, 
indicates that an explosion and fire took place at the 9th 
Marine Ammunition Storage Area, Lever Point, Camp #4, Fourth 
Base Deport Ammunition Dump, Banika, Russell Group, British 
Solomon Islands, in October 1945.  The report also mentioned 
that the ammunition dump contained a large variety of Marine 
Corps ammunition, including rockets.  The entire dump was 
noted to have been lost as the fire which was immediately out 
of control, destroying 4,044 tons of ammunition.  

Another document obtained by the RO from NARA is shown to be 
a confidential war diary document dated in October 1945.  In 
pertinent part, this document, shown to have been taken from 
the WWII U.S. Navy's War Diaries, indicates that in October 
1945 explosions occurred at Levers Point, 9th Ammo Company 
Ammunition Dump with a resulting loss of approximately 3,000 
tons of ammunition.  

The Board notes that the RO, by means of a letter dated in 
May 1999, upon noting that attempts with different sources to 
try to obtain verification of the veteran's claimed mustard 
gas exposure, requested that the veteran, if he had 
information as to how to obtain this information, to supply 
VA with this evidence.  The Board notes, parenthetically, 
that the RO subsequently was able to obtain the above-
discussed NARA documentation.  In its May 1999 letter, the RO 
mentioned to the veteran that he, as part of a letter to VA 
in October 1995, had stated that he thought these records had 
been declassified.  In May 1999 the veteran responded to this 
correspondence by noting that he had no personal knowledge of 
the whereabouts of records which would verify his exposure to 
mustard gas.  He urged VA to, in essence, proceed with the 
appeal with the evidence then of record.  

To summarize, the statements, including testimony provided in 
November 1996, provided by the veteran in the course of this 
appeal are considered competent evidence when describing the 
incidents which occurred during service as well as the 
symptoms of his asthma following his service separation.  
However, a lay person is not competent to make a medical 
diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu, supra, at 494.

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating that 
the veteran's asthma disorder is related to exposure to 
mustard gas inservice.  The only evidence as to such a 
relationship is the veteran's own opinion which is not 
competent to establish a medical nexus.  Grottveit, supra, at 
93; Espiritu, supra, at 494.  The record is devoid of any 
medical opinion, either private or VA, which goes to support 
such a theory.  Consequently, the Board finds that there is 
no reasonable possibility of establishing a claim for service 
connection for asthma due to mustard gas exposure.  See 38 
U.S.C.A. § 5107(a) (West 1991).  Concerning the veteran's 
accredited representative's argument, as noted as part of an 
October 2000 Informal Hearing Presentation, regarding the 
assertion that the veteran was not requested to provide any 
additional specific information pursuant to a provision of 
the Board's June 1998 remand, the Board notes that the 
veteran supplied VA with a detailed account of the 
circumstances surrounding his claimed mustard gas exposure in 
October 1995.  See VA Form 21-4138.  He later essentially 
testified to these same assertions during a hearing conducted 
at the RO in November 1996.  Also, as noted above, the 
veteran, in May 1999, informed VA that he had no personal 
knowledge of the whereabouts of records which would verify 
his exposure to mustard gas.  The Board emphasizes at this 
point that the record is devoid of competent medical evidence 
to the effect that the veteran's claimed asthma disorder is 
related to mustard gas exposure.  For that matter, evidence 
supporting the veteran's assertion that he was in fact 
exposed to mustard gas during his period of service is also 
not shown to be of record.  While the Board concedes that the 
veteran was assigned to the unit where the above-discussed 
inservice explosion and fire did occur, the record does not 
provide a showing that the veteran was exposed to mustard gas 
as a result of his involvement in the incident.  

The Board further finds, as noted above, that the veteran has 
not indicated the existence of any additional evidence that 
would serve to establish entitlement to service connection 
for asthma due to mustard gas exposure.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps, supra, at 344.


ORDER

The claim of entitlement to service connection for asthma due 
to mustard gas exposure is denied.


		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

